UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-2467



EDWARD WAHLER; KATHY WAHLER,

                                            Petitioners - Appellants,

          versus


INTERNAL REVENUE SERVICE; ASHEVILLE JET;
ACCENT ON DESIGN, INCORPORATED, a/k/a Axiom
Company; YENOM GROUP, INCORPORATED; ROY E.
CARTER; AMERICA'S WHOLESALE LENDER; LIFE BANK;
BANK ONE,

                                             Respondents - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CA-02-54-1)


Submitted:   April 24, 2003                    Decided:   May 1, 2003


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward Wahler, Kathy Wahler, Appellants Pro Se. David Anthony
Lloyd, HAMRICK, BOWEN, NANNEY & DALTON, Rutherfordton, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edward Wahler and Kathy Wahler appeal from the district

court’s order imposing sanctions and costs upon finding that their

motions to quash third-party summonses and supplemental pleadings

were frivolous and filed in bad faith.   We have reviewed the record

and find no reversible error.       Accordingly, we affirm for the

reasons stated by the district court.    See Wahler v. IRS, No. CA-

02-54-1 (W.D.N.C. Nov. 22, 2002).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                2